Exhibit 99.1 FOR IMMEDIATE RELEASE Laboratory Corporation of America Investor/Media Contact: 358 South Main Street Stephen Anderson – 336-436-5274 Burlington, NC 27215 Company Information:www.labcorp.com Telephone:(336) 584-5171 LabCorp is Scheduled to Speak at RBC Capital Markets’ 2011 Healthcare Conference Burlington, NC, February 23, 2011 — Laboratory Corporation of America® Holdings (LabCorp®) (NYSE: LH) today announced that David P. King, Chairman and Chief Executive Officer, is scheduled to speak at the RBC Capital Markets’ 2011 Healthcare Conference in New York City, NY.LabCorp’s presentation is planned for Thursday, March 3, 2011 at 8:00 a.m. (EST). A live audio webcast of the presentation will be available via the Company Web site at www.labcorp.com and archived for replay. About LabCorp® Laboratory Corporation of America® Holdings, an S&P 500 company, is a pioneer in commercializing new diagnostic technologies and the first in its industry to embrace genomic testing. With annual revenues of $5.0 billion in 2010, over 31,000 employees worldwide, and more than 220,000 clients, LabCorp offers a broad test menu ranging from routine blood analyses to reproductive genetics to DNA sequencing. LabCorp furthers its scientific expertise and innovative clinical testing technology with its Centers of Excellence: The Center for Molecular Biology and Pathology, National Genetics Institute, ViroMed Laboratories, Inc., The Center for Esoteric Testing, Litholink Corporation, Genzyme Genetics*, DIANON Systems, Inc., US LABS, Monogram Biosciences, Inc., and Esoterix and its Colorado Coagulation, Endocrine Sciences, and Cytometry Associates laboratories. LabCorp conducts clinical trials testing through its Esoterix Clinical Trials Services division. LabCorp clients include physicians, government agencies, managed care organizations, hospitals, clinical labs, and pharmaceutical companies. To learn more about our organization, visit our Web site at: www.labcorp.com. *Genzyme Genetics and its logo are trademarks of Genzyme Corporation and used by Esoterix Genetic Laboratories, LLC, a wholly-owned subsidiary of LabCorp, under license. Esoterix Genetic Laboratories and LabCorp are operated independently from Genzyme Corporation. © 2011 Laboratory Corporation of America® Holdings. All rights reserved. This press release contains forward-looking statements. Each of the forward-looking statements is subject to change based on various important factors, including without limitation, competitive actions in the marketplace and adverse actions of governmental and other third-party payors.Actual results could differ materially from those suggested by these forward-looking statements. Further information on potential factors that could affect LabCorp’s financial results is included in the Company’s Form 10-K for the year ended December 31, 2009, and subsequent SEC filings, and will be available in the Company’s Form 10-K for year ended December 31, 2010, when filed.
